DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/2020.
Applicant's election with traverse of Species III in the reply filed on 09/15/2020 is acknowledged.  The traversal is on the ground(s) that “the pending claims of the instant invention are sufficiently related in subject matter such that any search would necessarily be co-extensive…the subject matter recited in claim 8….would not pose a serious or undue search burden for the Examiner.”.  This is not found persuasive because each of the Species requires features not required in the other Species and thereby makes the search for each unique so as not to be required in the search for the other Species.  If applicant is traversing on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the species unpatentable over the prior art, the .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kollars, Jr. 6,920,716.
Kollars, Jr. discloses a device for collecting arthropods comprising a container (106, 116), which has at least one wall (122, 130, 131 and vertical walls of 106, 116 and also 135) and at least one hole (125, 139, 138) located in and penetrating said at least one wall (see Fig. 3); an arthropod attractant (40, 48 in Fig. 2 which generate CO2), which is contained within said container such that said arthropod attractant is released from said at least one hole located in and penetrating said at least one wall; an adhesive tape or strip (glue board/glue board segment 110 made of flexible material such as paper or foil which is secured to hood 105 via tabs 109 and also cap 134 is coextensive with hood 105), which comprises at least one adhesive surface (paper or foil of 110 coated with an adhesive), wherein said at least one adhesive surface is suspended off the ground (see Fig. 3); and wherein the adhesive tape or strip is attached to said at least one wall (adhesive tape or strip 110 is attached to the at least one wall comprising horizontal wall 122 and vertical wall of 106 in Fig. 3 via the hood 105 which has the glue boards 110 secured thereto, wherein the hood 105 is integrally connected to depressed cover 122 by stepped annular flange 122A [see col. 10, lines 29-32] to thereby attach the adhesive tape or strip to the at least one wall as claimed; the attachment of the adhesive tape or strip to the at least one wall is merely being claimed and nothing further or more specific) such that the at least one adhesive surface of the adhesive tape or strip faces towards the outside surface of the at least one wall of the container (see Fig. 3) such that an acute angle is formed between said at least one wall (135) and said adhesive tape or strip (110 secured to 105 and 134 is coextensive with 105; see Fig. 3 wherein the angle between 105, 134 & the vertical wall 135 is an acute angle) such that attracted crawling arthropods which attempt to locate said arthropod attractant become entrapped on their dorsal side by the at least one adhesive surface (see Fig. 3 where it is shown that adhesive surface 110 is located on underside of tapering hood 105 and that a crawling arthropod is capable of crawling upwardly along side wall 107 toward the constricted area presented by the intersection of the hood 105 with the cap 134 and upper container 106, wherein the face of adhesive 110 would be capable of adhering to the dorsal surface of a large arthropod moving upwardly along this path).
In regard to claim 3, Kollars, Jr. discloses wherein said at least one hole (139) restricts said arthropods from entering said container by means of diameter (passages 139 are substantially smaller than large openings 108) or mesh fine enough to exclude 
In regard to claim 5, Kollars, Jr. discloses wherein said arthropods are selected front the group consisting of ants, beetles, stink hugs, and ticks (ticks).
In regard to claim 6, Kollars, Jr. discloses wherein said arthropod are ticks (see col. 3, lines 20-41).
In regard to claim 7, Kollars, Jr. discloses wherein said at least one hole (139) is located on the at least one wall of said container (130) below a point of attachment (at 109) of said adhesive tape or strip (110) to said at least one wall of said container (105, 134, 135, 106, 130; see Fig. 3).
In regard to claim 9, Kollars, Jr. discloses wherein said adhesive tape or strip (110; col. 8, lines 34-36 states “a protective strippable paper or plastic covering the adhesive paper may also be employed until the unit is activated”) further comprises a backing over the at least one adhesive surface that can be removed prior to use of the device.
In regard to claim 11, Kollar, Jr. discloses a method of trapping arthropods comprising placing one or more of the devices (see Fig. 3) in a desired collection area (where ticks are to be eliminated) or in multiple areas (see col. 3, lines 26-34); and removing trapped arthropods from said one or more of the devices (glue board segments 110 provide an appropriate disposable surface for engaging ticks and should be designed for replacement purposes and are intended to be replaceable; see col. 10, lines 46-50 & col. 11, lines 60-62) at least once after said one or more of the devices are placed in said desired collection area or in said multiple areas.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11/10/1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollars, Jr. 6,920,716.
Kollars, Jr. discloses the acute angle, but does not disclose the acute angle which is 45 degrees.  It would have been an obvious matter of design choice to place the adhesive tape or strip such that an acute angle of 45 degrees is formed between the walls of the container and the adhesive tape or strip since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results and it appears that the device of Kollars, Jr. would perform equally as well with an acute angle which is 45 degrees, and because a person of ordinary skill in the art would readily design the angle such that a sufficiently narrow space is created between the walls of the container and the adhesive tape or strip so as to cause the arthropods to become entrapped on their dorsal sides by the overlying adhesive surface.
Claims 3-4, 11/3/1, and 11/4/3/1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollars, Jr. 6,920,716 in view of Floyd, III 4,802,303.
In regard to claims 3-4, Kollars, Jr. do not disclose wherein the diameter of said at least one hole is smaller than 1/4 of an inch.  Floyd, III discloses an insect trap comprising a container (16, 18) which has at least one wall (32) and at least one hole .

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Applicant respectfully traverses for the following reasons…the ‘adhesive surface 110’ in Kollars is not attached to the walls of Kollars’ device…but is instead ‘located on underside of tapering hood (105).’…”, the Examiner contends that although the adhesive surface 110 of Kollars, Jr. is technically located on the underside of hood 105, the fact remains that the insect trap of Kollars, Jr. is a whole and connected device whose parts are attached to each other via the 
In regard to applicant’s argument that “…on page 5 of the Office Action, the Office has alleged that Figure 3 in Kollars shows that an acute angle is formed ‘between 105 & the vertical sides of 106, 116.’  In response, Applicant respectfully disagrees, and submits that as defined in Merriam-Webster’s online dictionary, an ‘angle’ is ‘the figure formed by two lines extending from the same point.’”, the Examiner contends that the adhesive tape or strip can be interpreted to include glue board 110, hood 105, and cap 134 since cap 134 is coextensive with hood 105 and that the at least one wall can include flange 135 and that it is clearly shown in Figure 3 of Kollars, Jr. that an acute angle is indeed formed at the intersection of flange 135 and downwardly depending surface of cap 134 which is coextensive with hood 105 that has glue board 110 secured thereto.  Therefore in this case, the point is where the flange 135 intersects the cap 134 and the lines are respectively the flange 135 and the cap 134 extending with the hood 105 which meets the definition presented by applicant.
In regard to applicant’s argument that “Applicant respectfully submits that not only does Figure 3 not depict a physical intersection between 105 and the vertical sides of 106….there is no ‘constricted area presented by the intersection of the hood 105 with the cap 134 and upper container 106.’…”, the Examiner contends that Figure 3 of Kollars, Jr. shows the amount of open space defined between the underside of hood 105 and the flange 135, wall 122, and the vertical sidewall of container 106 as being 
In regard to applicant’s argument that “Applicant respectfully submits that any arthropod…climbing up the ‘vertical side of 106’, i.e. the ‘side wall 107’ in the device depicted in Figure 3 would clearly be too far from the adhesive surface depicted as element 110 to be trapped on this adhesive surface on its dorsal side…the hatched line in Figure 3 representing element 110 in Kollars is clearly limited to the inside lower edge of the hood 105.”, the Examiner contends that the structure as recited in the claims is met by Kollars, Jr. because it teaches the limitations as recited in the claims and also is capable of performing the function of entrapping arthropods on their dorsal sides by the adhesive surface since this adhesive surface is positioned oppositely of where insects would crawl upwardly along the wall 107 of container 106 as recited in the functional limitation in question.  Despite Kollars, Jr. not explicitly disclosing trapping of the arthropods on their dorsal sides as they crawl up the device, its trap is capable of catching insects as claimed because its structure is arranged in the same manner as that of the present invention.  Also whether or not the insects become trapped on their dorsal sides relies on the actions and whims of the arthropods (i.e. Mother Nature) to achieve such function and therefore such functional limitation fails to assuredly define the present invention over the Kollars, Jr. reference.
In regard to applicant’s argument that “The Office has also alleged on page 6 of the Office Action that Kollars ‘discloses wherein said at least one hole (139) is located on the walls of said container (130) below the point of attachment (at 109) of said adhesive tape or strip (110) to said walls of said container…element 110 in Figure 3 is 
The Examiner would like to suggest to applicant that possibly amending claim 1 to further recite that the adhesive face 6 of the adhesive tape or strip 5 extends all the way to the one end of the tape or strip 5 that is attached at the at least one wall 11 of the container 1 in order to overcome Kollars, Jr. which has its adhesive tape or strip 110 having an adhesive face spaced from the at least one wall (vertical sides of 106, 116 and 122, 130, 131) due to the presence of the intervening structure of the hood 105 and cap 134 as shown in Figure 3 of Kollars, Jr.  When comparing Figure 3 of Kollars, Jr. and Figure 3 or 4 of the present application, it is noted that the adhesive side 6 of the adhesive tape 5 of the present invention extends all the way to the intersection between the first end of the adhesive tape 5 and the at least one wall 11.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA